DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 11/22/2021. Claims 1-8 and 11-19 are pending in the application. Claims 1-8 and 11-19 are rejected as set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20190390516 A1) in view of KR 20110002862.
Regarding claims 1 and 12, Miller teaches a door assembly 10 for an opening of a building (‘structure’, see Abstract), the door assembly 10 comprising (see figure 1): a shutter roller 22 positioned proximate (above) the opening and rotatable about an axis of rotation (¶0030, lines 3-8); a flexible door 30 windable on and off the shutter roller to move between a retracted position and an extended position (¶0030, lines 3-8) in which at least a portion of the flexible door 30 lies in a deployment plane to at least partially cover the opening of the building, the flexible door 30 comprising: a plurality of elongate slats 32 which rotatably interconnect (shown in figure 2) along transverse edges 36 thereof, each of the plurality of elongate slats 32 having lateral ends (edge of the slat 32 shown in figure 7) to form respective lateral edges (at where 60 points for each slat for example; fig. 2) of the flexible door 
Miller fails to disclose wherein the retaining bars of each said guide channel are tapered in a direction of deployment of the flexible door so as to provide a graduated guide for the lateral portion of the respective one of the -5- LEGAL\55264675\1anchors into the reduced width portion as the bottom bar passes into the bottom portion of the pair of guide channels.
KR ‘862 discloses wherein the retaining bars (left and right) of each said guide channel (50) are tapered (at 56) in a direction of deployment of the flexible door so as to provide a graduated guide for the lateral portion of the respective one of the -5- LEGAL\55264675\1anchors (40) into the reduced width portion as the anchor passes into the bottom portion of the pair of guide channels.
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Miller to make the retaining bars be tapered in a direction of deployment of the flexible door as taught by KR ‘862 in order to help guide the ends of the door into the proper place when extending downward. 

Miller fails to disclose wherein the retaining bars of each said guide channel are tapered in a direction of deployment of the flexible door so as to provide a graduated guide for the lateral portion of the respective one of the -5- LEGAL\55264675\1anchors into the reduced width portion as the bottom bar passes into the bottom portion of the pair of guide channels.
KR ‘862 discloses wherein the retaining bars (left and right) of each said guide channel (50) are tapered (at 56) in a direction of deployment of the flexible door so as to provide a graduated guide for the lateral portion of the respective one of the -5- LEGAL\55264675\1anchors (40) into the reduced width portion as the anchor passes into the bottom portion of the pair of guide channels.
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Miller to make the retaining bars be tapered in a direction of deployment of the flexible door as taught by KR ‘862 in order to help guide the ends of the door into the proper place when extending downward. 
Regarding claim 2, Miller teaches the door assembly 10 further comprises a drive mechanism 42 to rotate the shutter roller about the axis of rotation (¶0030, lines 3-8).
Regarding claims 3, 13, and 17, Miller teaches (see figure 5) each of the anchors 50 has a lateral portion 82 extending laterally and a transverse portion 84 at a distal end of the lateral portion 82 and extending perpendicularly to the lateral portion 82.
Regarding claims 4, 14, and 18, Miller teaches each of the anchors 50 is T-shaped (see figure 5, the combination of 82 and 84 is T-shaped), with the lateral portion 82 being a planar rectangular member (see figure 7, a cross-section of 46 is rectangular therefore its lateral portion has to be 
Regarding claims 5, 15, and 19, Miller teaches the reduced width portion 80 receives the lateral portion 82 of the respective one of the anchors 50 when the bottom bar 46 passes into the bottom portion of the pair of guide channels 40, the reduced width portion 80 being sized and positioned so that the transverse portion 84 of the respective one of the anchors cannot pass through the reduced width portion 80 in a lateral direction (shown I figure 5), thereby locking the respective anchor 50 in each said guide channel 40.
Regarding claim 6, Miller teaches each said guide channel 40 includes one or more retaining bars (76, 78) in the bottom portion extending from respective opposing inner side walls (70, 72) thereof to form the reduced width portion 80.

Regarding claim 7, Miller appears to teach the following, but it isn’t explicitly noted as seen in fig. 5, therefore it teaches all of the elements of the instant invention are discussed in detail above except the one or more retaining bars have a height which is between about a height of the transverse portions of the anchors and about four times the height of the transverse portions of the anchors.  Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Miller with a retaining bar having “a height between about a height of the transverse portions of the anchors and about four times the height of the transverse portions of the anchors” since discovering a(n) optimum workable range(s) and/or size would have been a mere design consideration based on desired height in this case.  Such a modification would have involved only routine skill in the art to accommodate different heights.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re 
Regarding claim 8, Miller teaches all of the elements of the instant invention are discussed in detail above except the one or more retaining bars have a height which is between about two times the height of the transverse portions of the anchors and about three times the height of the transverse portions of the anchors. Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Miller with a retaining bar having “a height which is between about two times the height of the transverse portions of the anchors and about three times the height of the transverse portions of the anchors” since discovering a(n) optimum workable range(s) would have been a mere design consideration based on desired height in this case.  Such a modification would have involved only routine skill in the art to accommodate different height.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and KR 20110002862 as applied to claim 1 and further in view of Lambridis (US 20170067285 A1)
Regarding claim 11, Miller teaches all of the elements of the current invention as stated above except each said guide channel comprises: a first elongate angle to attach to the building; a second elongate angle to attach to the first elongate angle to form an inner wall of each said guide channel; and a third elongate angle to attach to the first elongate angle to form an outer wall of each said guide channel.
Lambridis teaches a guide channel 50 comprises (see figure 5): a first elongate angle 52 to attach to the building 200; a second elongate angle 58 to attach to the first elongate angle 52 to form an inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Miller with elongate angle members, as taught by Lambridis, to securely attach the guiding channels to a structure/building.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. Newly applied reference KR ‘862 teaches retaining bars that a tapered in a direction of the deployment of the door as is now claimed by the applicant. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634